          Case 1:18-cv-00340-ABJ Document 26 Filed 05/28/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CAMPAIGN LEGAL CENTER,
                                                      Civil Action No. 1:18-cv-00340 (ABJ)
         Plaintiff,

 v.

 UNITED STATES DEPARTMENT OF
 JUSTICE,

         Defendant.


                                  JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order of April 18, 2019, the parties submit the following

joint status report:

        1. This case concerns a Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, request

 submitted by plaintiff to the Office of Information Policy (“OIP”) of the United States

 Department of Justice (“DOJ”) seeking records related to what would become the Presidential

 Advisory Commission on Election Integrity. Defendant released several pages of responsive

 records, including an email chain from which it redacted the names of three individuals to

 protect personal privacy, as well as one incidental reference to personal travel plans, pursuant

 to FOIA Exemption 6, 5 U.S.C. § 552(b)(6).

        2. On March 15, 2019, the Court granted plaintiff’s motion for summary judgment with

 respect to the names of the three individuals having concluded that the individuals’ privacy

 interests are outweighed by the public’s interest in knowing about the formation of the

 Commission. See Campaign Legal Center v. Department of Justice, --- F. Supp. 3d --, 2019

 WL 1228002 (D.D.C. Mar. 15, 2019), at *1. The Court granted defendants’ motion for

 summary judgment with respect to the personal travel plans reference. See id. at *9.
            Case 1:18-cv-00340-ABJ Document 26 Filed 05/28/19 Page 2 of 3



       3. The Federal Rules of Appellate Procedure provide the Solicitor General with 60 days

in which to determine whether to notice an appeal of an adverse decision. See Fed. R. Appellate

P. 4(a)(1)(B); see also 28 U.S.C. § 2403(a); 28 C.F.R. § 0.20(c). The Solicitor General,

however, was still evaluating whether the government will pursue an appeal as of May 14, 2019.

In order to provide the Solicitor General with sufficient time to make a final decision, defendant

filed a protective notice of appeal on May 14, 2019. See Notice of Appeal, ECF No. 24; see also

Hentif v. Obama, 733 F.3d 1243, 1250 (D.C. Cir. 2013) (citing NextWave Pers. Commc’ns, Inc.

v. FCC, 254 F.3d 130, 139 (D.C. Cir. 2001) (approving the use of protective notices of appeal

where the non-prevailing party needs additional time to decide whether to pursue an appeal).

       4. Defendant anticipates that the Solicitor General will make a final determination

regarding whether to authorize appeal in the near future. Accordingly, the parties propose that

they be permitted to file a further status report on or before June 14, 2019, to apprise the Court

whether defendant has been authorized to pursue the appeal and, if the appeal is not authorized,

whether the parties have reached an agreement regarding attorneys’ fees. A proposed order is

attached.




Dated: May 28, 2019                                  Respectfully submitted,
                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General
                                                     Civil Division

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Branch Director

                                                     /s/ Kristina A. Wolfe
                                                     CAROL FEDERIGHI
                                                     Senior Trial Counsel
                                                     KRISTINA A. WOLFE
                                                 2
Case 1:18-cv-00340-ABJ Document 26 Filed 05/28/19 Page 3 of 3



                                  JOSEPH E. BORSON
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  P.O. Box 883
                                  Washington, DC 20044
                                  Phone: (202) 353-4519
                                  Email: kristina.wolfe@usdoj.gov

                                  Counsel for Defendants

                                  /s/ Danielle Lang
                                  ADAV NOTI (DC BAR NO. 490714)
                                  DANIELLE LANG (DC BAR NO. 1500218)
                                  Campaign Legal Center
                                  1101 14th St. NW Suite 400
                                  Washington, DC 20005
                                  Tel: (202) 736-2200
                                  Email: anoti@campaignlegal.org
                                  Email: dlang@campaignlegal.org




                              3
